Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is a reply to the application filed on 1/21/2022, in which, claim(s) 1, 4-6 and 10-15 is/are pending. 
Claim(s) 2-3, and 7-9 is/are cancelled.
Claim(s) 10-15 is/are newly added.

Specification
The amendment to the specification filed on 02/10/2022 has been entered by The Examiner.

Allowable Subject Matter
Claims 1, 5-6, 10, 12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 5 and 6, the prior art of record (Patel et al. (Pub. No.: US 2016/0092677 A1; hereinafter Primary Reference) in view Patne et al. (Pub. No.: US 2015/0373036 A1; Secondary Reference)) does not disclose:
 “wherein T may be a value approximately equal to a delay of a cache validation…,
replacing the cache based on the operation request, and executing a replacement of the cache securing strategy: replacing directly if the cache entry to be replaced is in invalid state, or the ALLOCATOR field of the cache entry to be replaced is identical to an identifier of a software domain currently running on a processor; clearing the cache if the cache entry to be replaced is valid and the ALLOCATOR field of the cache entry to be replaced is different from the identifier of the software domain currently running on the processor wherein clearing the cache comprises: if the cache employs a fully-associative method, then directly replacing the cache entry to be replaced; and if the cache employs a set-associative method, then invalidating the cache…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses allocating resources to a task from a shared hardware structure. A plurality of tasks may execute on a processor, wherein the processor may include one or more processing cores and each task may include a plurality of computer executable instructions. In accordance with one technique for allocating resources to a task from a shared hardware structure amongst multiple tasks, aspects of the disclosure describe assigning a first identifier to a first task from the plurality of tasks, associating a portion of the shared hardware resource with the first identifier, and restricting access and/or observability for computer executable instructions executed from any other task than the first task to the portion of the hardware resource associated with the first identifier. Similarly, the secondary reference discloses machine learning techniques to determine whether a side channel attack is underway and perform obfuscation operations (e.g., operations to raise the noise floor) or other similar operations to stop or prevent a detected side channel attack. The computing device may determine that a side channel attack is underway in response to determining that the computing device is in airplane mode, that the battery of the computing device the battery has been replaced .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAO Q HO/Primary Examiner, Art Unit 2432